 In the Matter Of CATERPILLAR TRACTOR CO., EMPLOYERandLODGE NO.360, INTERNATIONAL ASSOCIATION OF MACHINISTS, PETITIONERIntheMatter Of CATERPILLAR TRACTORCO.,EMPLOYERandUNITEDAUTOMOBILEWORKERSOF AMERICA,AFL,PETITIONERCases Nos. 13-RC-142 and 13-RC-176, respectively.DecidedMay 3, 1948Messrs. Eugene P. Johnson, Ralph Monk, George Torrence, HomerW. Keller,andCharles A. Woodley,of Peoria, Ill., for the Employer.Mr. J. J. Denny,of Chicago, Ill., andMessrs. George GratzandRobert E. Gratz,of Milwaukee, Wis., for the IAM.Mr. David Previant,of Milwaukee, Wis., for the UAW-AFL.Meyers, Meyers and Rothstein,byMr. David Rothstein,of Chicago,Ill., andMr. Lee Pressman,of New York City, for the FE.Messrs. Raymond H. BerndtandJohn Bartee,of Indianapolis, Ind.,for the UAW-CIO.DECISIONDIRECTION OF ELECTIONANDORDERUpon two petitions duly filed, hearing in the consolidated caseswas held at Peoria, Illinois, from April 13 through April 16, 1948,before Josef L. Hektoen, hearing officer.At the hearing, UnitedFarm Equipment and Metal Workers of America, CIO, herein calledthe FE, appeared and moved to intervene.The hearing officer grantedthismotion.The FE has not complied with the filing requirementsof Section 9 (f) and (h) of the Act, as amended, nor did it allege orshow a current contractual interest in this matter.'Accordingly, thehearing officer's ruling permitting the intervention is reversed and theIThe FE held a contract with the Employer which was terminated by notice under itsautomatic renewal clause before the filing of the petition herein. It sought to interveneon the ground that negotiations for a new contract which had been entered into before thefiling of the petitions constituted a bar to this proceeding77 N. L.R. B., No. 77.457 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDFE's contentions made at the hearing will not be considered .2The..other rulings made by the hearing officer at the hearing are free fron7prejudicial error, and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERCaterpillar Tractor Co., a California corporation, is engaged inthe manufacture, sale and distribution of tractors, road machinery anddiesel engines, at several locations.The only plant involved in thisproceeding is located in Peoria, Illinois. In an average year, theEmployer purchases raw materials, for use in its Peoria plant, valuedat approximately $25,000,000, of which at least 50 percent is receivedfrom points outside the State of Illinois.During the same'averageperiod, the Employer sells products of this plant valued at more than$50,000,000, of which approximately 90 percent is shipped to pointsoutside the State of Illinois.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.11.THE ORGANIZATIONS INVOLVED 3Lodge No. 360, International Association of Machinists, herein calledthe IAM, is a labor organization claiming to represent employees ofthe Employer.United Automobile `Yorkers of America, affiliated with the Ameri-can Federation of Labor, herein called the UAW-AFL, is a labororganization claiming to represent employees of the Employer.InternationalUnion of Automobile, Aircraft and AgriculturalImplement `Yorkers of America, affiliated with the Congress of Indus-trial Organizations, herein called the UAWV-CIO, is a labor organiza-tion claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize either of the Petitioners as the-exclusive bargaining representative of its employees until they havebeen certified by the Board in an appropriate unit or units.2Matter ofSchneider Transportation Company,75 N L R. B 870;Matte ofConcol,-dated Steamship Company,75 N L R B 1254,Matter of General Electric Company, 76N L R B 1463Local 158,International Brotherhood of Boilermakers,Iron Shipbuilders&Helpers ofAmerica,AFL, intervened at the hearing, but thereafter advised the Board that it desiredto withdraw from this proceedingIts request to withdraw is hereby granted CATERPILLAR TRACTOR CO.459We find thata question affecting commerce exists concerning therepresentation of employeesof theEmployer,withinthe meaning of.Section 9(c) (1) and Section 2 (6) and(7) of the Act.IV. THEAPPROPRIATE UNITAll parties, except the IAM, are agreed on a plant-wide unit ofproduction and maintenance employees, with provision for certaininclusions and exclusions.The TAM seeks a unit of specified cate-gories of machinists in the Toolroom and Research departments. Theother contending unions and the Employer assert that the similarity inwork and skill between machinists in the proposed unit and employeesin various production departments makes the unit requested by theJAM inappropriate.They also assert that past collective bargainingon a broader basis precludes any craft severance at the present time.`The Employer's Peoria plant, in which approximately 22,000 work-ers are employed, consists of a large number of buildings covering alarge area.The Toolroom department is devoted to making tools,jigs, dies and related fabricated parts for use in the production proc-esses, and in repairing machinery.The bulk of the department islocated in two adjacent buildings which also house production depart -iiients; four or five small groups of toolroom machinists are stationedin various buildings throughout the plant for convenient access totools and machinery requiring repair.The Research department,devoted to experimental research, is in a building by itself, and in-cludes, in addition to professional and technical employees, a group ofmachinists comparable to those in the Toolroom department.Allthe employees whom the TAM seeks to represent are skilled workmenwho have completed a 4-year apprenticeship or its equivalent.We are of the opinion that the unit requested does not constitutean appropriate craft unit, as it does not include all employees in theplant who possess similar skills, perform comparable work, and there-fore have interests in common.Thus, of the 60 radial drill operatorsin the plant, all performing the same work at the same rate of pay, 19are in the proposed craft unit and 41 are in production departments.Engine lathe operators also are found both in and out of the proposedcraft unit.A certain amount of grinding machine production work,for which there are no facilities elsewhere, is performed in the tool-room. In turn, the work load in the toolrooin is occasionally relieved4The FE was certified by the Board as exclusive bargaining representative in a plant-wide unit on Februaiy 7, 1942,and again,after a consent election, on February 1i, 1947The only category of productionand maintenanceemployees not covered by the certifica-tions arethe patternmakers,who in 1942chose,and have sincebeen represented by, thePattern Makers League. 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDby sending engine and turret lathe work to a production department.The General Factory Manager testified that precision machinists andinstrument repair men in production departments exercise the sameskill and perform the same work as do related categories of employeesin the proposed unit.The record also shows that milling machinesare used in production as well as in tool-making work.That there are a substantial number of employees outside the pro-posed unit whose skill and training are comparable to that of themachinists involved herein, is shown by the apprenticeship programwhich the Employer has maintained for machinists for many years.Normally there are 250 machinists' apprentices.They spend 2 yearsof the required 4-year training period in the toolroom and 2 years inthe production departments.Upon graduation, 75 percent of thementer the production departments and 25 percent go into the Toolroomand the Research departments.Ninety percent of the vacanciesoccurring in the latter departments are filled by transfers, consideredpromotions, of production employees.In view of the foregoing facts, we believe that the unit sought bythe IAM comprises only a segment of a craft group possessing similarskills and performing comparable work.Accordingly, we find thatthe proposed unit is inappropriate for collective bargaining purposes,and we shall, therefore, dismiss the petition in Case No. 13-RC-142.6In its brief, the IAM requests that, in the event its proposed unitbe found inappropriate, the Board fix a largeror a smallerone withinthe Toolroom and Research departments. The record, however, doesnot contain information sufficient to appraise the appropriateness ofany unit other than that requested at the hearing.We find, in accordance with the agreement of the Employer, theUAW-AFL, and the UAW-CIO, that all hourly paid production andmaintenance employees, lead men, apprentices other than patternmakers' apprentices, hourly paid factory clerical employees, time-keepers, hourly paid employees in the metallurgical department,testers employed in the proving ground and plant proper, employeesin the material control department (production office), janitors, sala-ried factory clerical employees, heating department employees, hourlypaid experimental laboratory employees (dynamometer operators,assemblers, machinists, inspectors, follow-up men, stock chasers, andmiscellaneous employees), and experimental machine shop employees,c SeeMatter of Combustion Engineering Co, Inc,77 NL R.B 72, andMatter ofLockheed Aircraft Corporation,57 N. L. It. B. 41.In its brief;the IAM relies upon the following cases :Matter of National Container Corp ,75 N L.It. B770,Matter of American Can Co.,75 N.L. It. B. 1127,Matter of MarshallFieldCo.,76 N L R. B 479, andMatter of Robcrtshaw-Fulton Conti olsCo , 77 N. L R B.316These cases are, in our opinion,cleaily distinguishable CATERPILLAR TRACTOR CO.461but excluding foremen, pattern makers and pattern makers' appren-tices,watchmen, office employees, cafeteria employees, engineeringoffice employees, tool designing department employees in the tractorand road machine divisions, planning department employees in thetractor, foundry and road machine divisions (routing and toolingemployees, lay-out employees, estimators), salaried engineers in theexperimental laboratory, guards, and professional employees asdefined in the Act, and all supervisors, constitute a unit appropriatefor the purposes of collective bargaining, within the meaning ofSection 9 (b) of the Act.6V.THE DETERMINATION OF REPRESENTATIVESWe shall not place the name of the FE on the ballot in the electionhereinafter directed, because it has not complied with Section 9 (f)and (h) of the amended Act.7Since April 8, 1948, all operations at the Peoria plant have beendiscontinued because of a strike.We shall therefore use the last pay-roll period before the strike in determining eligibility for voting in theelection.8DIRECTION OF ELECTION 9As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Caterpillar Tractor Co., Peoria,Illinois, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Direc-tor for the Thirteenth Region, and subject to Sections 203.61 and203.62 of National Labor Relations Board Rules and Regulations-Series 5, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding April 8, 1948, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, and also excluding employees on strike who6Except for minor changes to conform with the amended Act, this is substantially thesame unit covered by a 1947 contract between the Employer and the FE,which expiredon April 7, 1948°SeeMatter of Rite-Form Corset Company/,75 N I,R B 174In the event any replacements have been or hereafter are hired for any strikers, boththe replacements and such strikers shall be deemed presumptively eligible to vote subjectto challenge.SeeMatter of Pape Machinery Company,76 N L R. B. 247Any participant in the election directed herein may,upon its prompt request to andapproval thereof by the Regional Director,have its name removed from the ballot. 462DECISIONS OF NATIONALLABOR RELATIONS BOARDare not entitled to reinstatement, to determine whether they desire tobe represented by United Automobile Workers of America, AFL, byLodge No. 360, International Association of Machinists, or by Inter-national Union of Automobile, Aircraft and Agricultural ImplementWorkers of America, CIO, for the purposes of collective bargaining,or by none of them.ORDERUpon the basis of the foregoing findings of fact and upon the entirerecord in these proceedings, the National Labor Relations Board here-by orders that the petition for investigation and certification of repre-sentatives of employees of Caterpillar Tractor Co., Peoria, Illinois,filed in Case No. 13-RC-142 by International Association of Machin-ists, Lodge No. 360, be, and it hereby is, dismissed.CIIAIRMAN HERZOG took no part in the consideration of the aboveDecision, Direction of Election, and Order.